NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUN 18 2019
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

ANGELINA VELAZQUEZ,                             Nos. 18-35330
                                                     18-35718
                Plaintiff-Appellant,
                                                D.C. No. 3:16-cv-01438-SB
 v.

COURTYARD MANAGEMENT                            MEMORANDUM*
CORPORATION,

                Defendant-Appellee.

                   Appeals from the United States District Court
                             for the District of Oregon
                   Michael H. Simon, District Judge, Presiding

                             Submitted June 11, 2019**

Before:      CANBY, GRABER, and MURGUIA, Circuit Judges.

      In these consolidated appeals, Angelina Velazquez appeals pro se from the

district court’s summary judgment in her employment action alleging federal and

state law claims. We have jurisdiction under 28 U.S.C. § 1291. We review de

novo. State Farm Mut. Auto. Ins. Co. v. Davis, 7 F.3d 180, 182 (9th Cir. 1993).


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes these cases are suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
We affirm.

      The district court properly granted summary judgment because Velazquez’s

action is barred by the settlement agreement between Velazquez and defendant’s

parent company, Marriott International, Inc. See Pioneer Resources, LLC v. D.R.

Johnson Lumber Co., 68 P.3d 233, 242 (Or. App. 2003) (“Releases are a species of

settlement agreement and, as such, are favored by the law.”); Patterson v. Am.

Med. Sys. Inc., 916 P.2d 881, 882 (Or. App. 1996) (if a release’s terms

“unambiguously express the intent of the parties, [the release] must be enforced

accordingly”); see also Botefur v. City of Eagle Point, 7 F.3d 152, 156 (9th Cir.

1993) (interpretation of a settlement agreement is governed by principles of state

contract law).

      The district court did not abuse its discretion in awarding attorney’s fees and

costs to defendant because the settlement agreement expressly provided for such an

award. See Cline v. Indus. Maint. Eng’g & Contracting Co., 200 F.3d 1223, 1235

(9th Cir. 2000) (standard of review).

      We reject as unsupported by the record Velazquez’s contentions that the

district court did not consider her evidence and that the district court ordered

mediation which never occurred.

      AFFIRMED.




                                          2                                        18-35330